DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered. Claims 1-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 20170032577 in view of Leydon U.S. Patent Application 20190332522, and further in view of Shaviv U.S. Patent Application 20180211444.
Regarding claim 1, Smith discloses a method, comprising:
retrieving, by a client device from a storage device, first image data captured by the client device (paragraph [0034]: At step 501, the system receives a stream of video frames from a visual data capture device; paragraph [0028]: the stream of frames is received and stored for later output as an output stream of frames);
receiving first data corresponding to a selected image processing operation; generating second image data based on the first data and the image processing operation performed on the first image data, the second image data comprising modified image data after the selected image processing operation is performed on the first image data (paragraph [0036]: At step 511, from among the stored images for the virtual object, the system determines an image to apply to the video frame (first image data) based on one of the user's angles of rotation (first data for image processing operation); paragraph [0039]: At step 519, the modified image (second image data) of a particular rotation is applied to the frame based on position values);
generating second data comprising information corresponding to the image processing operation (paragraph [0037]: At step 513, position values (second data for image processing operation) are determined based on image feature points for applying the image of a particular rotation to the frame At step 515, image size values are determined based on depth cloud data for applying the image of a particular rotation to the frame; paragraph [0038]: At step 517, the image of a particular rotation is modified based on the image size values at a desired position);
the first image data being stored in the storage device at a previous time and retrieved from the storage device at a subsequent time when generating the message (paragraph [0034]: At step 501, the system receives a stream of video frames from a visual data capture device; paragraph [0028]: the stream of frames is received and stored for later output as an output stream of frames);
and sending the message to a client device (paragraph [0058]: multiple computer systems 1200 are operatively coupled to implement the embodiments in a distributed system; paragraph [0064]: Computer system 1200 can send messages and receive data, including program code, through the network(s)).
Smith discloses all the features with respect to claim 1 as outlined above. However, Smith fails to disclose first metadata is provided by a messaging server and received by the client device; a first identifier associated with the first image data, and second identifier associated with the second image data, the second metadata further comprising an identifier of at least one media overlay utilized with the image processing operation and media overlay metadata, the media overlay metadata including information regarding the at least one media overlay that is applied to the first image data; and generating a message comprising the second metadata, the second image data, the second image data comprising the modified image data after the at least one media overlay is utilized with the image processing operation on the first image data, and the first image data, the first image data comprising unmodified image data prior to the modified image data from the second image data; and sending the message to a second client device, the message including the second metadata the second image data, and the first image data.
Leydon discloses first metadata is provided by a messaging server and received by the client device (paragraph [0232]: a server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device); paragraph [0183]: The message 1225 can further include metadata 1227 indicating frame size, quality, encoding, or other information about the video frame 1226; Leydon’s teaching of server transmitting metadata to client can be combined with Smith’s device, such that to transmit metadata for image processing operation to client devices),
a first identifier associated with the first image data, and second identifier associated with the second image data, and generating a message comprising the second metadata, the second image data, and the first image data (paragraph [0184]: the frame analyzer 1230 may include metadata indicating one or more objects in the video frame 1226, location of the objects, type or categorization of the objects, size of the objects, color of the objects, an assigned unique identifier for the objects, or the like; paragraph [0186]: determine a number of unique items based on unique identifiers for objects based on the modified metadata 1237; paragraph [0069]:  messages published to the channel foo from multiple publishers (e.g., 402, 404) can be serialized in a particular order and stored in the streamlet 4101 of the channel foo; Leydon’s unique identifier can be combined with Smith’s device, such that object from first image data has an unique identifier, object from second image data has another unique identifier);
and sending the message to a second client device, the message including the second metadata, the second image data, and including the first image data (paragraph [0203]: the microservice component 1132 may generate a new message with metadata associated with a frame of the live video; paragraph [0232]: a server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device). Data (image data) generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server; see fig. 1A, plurality of client devices communicate with server; paragraph [0184]: the frame analyzer 1230 may include metadata indicating one or more objects in the video frame 1226, location of the objects, type or categorization of the objects, size of the objects, color of the objects, an assigned unique identifier for the objects, or the like; paragraph [0186]: determine a number of unique items based on unique identifiers for objects based on the modified metadata 1237; paragraph [0174]: The video component 910 may instruct the MX node to transmit messages that include frames or portions of frames that match the desired resolution).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently.
Smith as modified by Leydon discloses all the features with respect to claim 1 as outlined above. However, Smith as modified by Leydon fails to disclose the metadata further comprising an identifier of at least one media overlay utilized with the image processing operation and media overlay metadata, the media overlay metadata including information regarding the at least one media overlay that is applied to the first image data; the second image data comprising the modified image data after the at least one media overlay is utilized with the image processing operation on the first image data, the first image data comprising unmodified image data prior to the modified image data from the second image data.
Shaviv discloses the metadata further comprising an identifier of at least one media overlay utilized with the image processing operation and media overlay metadata, the media overlay metadata including information regarding the at least one media overlay that is applied to the first image data (paragraph [0029]: the unique identifier and the metadata describing how to arrange (e.g., size, rotate) the item is sent to the item overlay system 150. The item display engine 270 can then identify the item, identify a 3D model of the item, and manipulate (e.g., rotate, resize) the 3D model per the metadata);
the second image data comprising the modified image data after the at least one media overlay is utilized with the image processing operation on the first image data, the first image data comprising unmodified image data prior to the modified image data from the second image data; the second image data comprising the modified image data after the at least one media overlay is utilized with the image processing operation on the first image data, and the first image data comprising the unmodified image data prior to the modified image data from the second image data (paragraph [0035]: A 2D depiction of the barstool 525 is shown as an overlay on the live video feed 520 (second image data). In this way, the user can view how the barstool may look in the user's local environment (first image data); paragraph [0036]: Button 520E generates an instruction to overlay text on the live video feed 520. Button 520E generates an instruction to overlay an arrow on live video feed 520; paragraph [0038]: FIG. 5D... the current frame (first image data) is saved in a first, bottom-most layer, the items 525A and 525B (second image data) are saved in a second layer in front of the first player... The depth order of the layers can be saved as item metadata in the package file).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 3, Smith as modified by Leydon and Shaviv discloses the method of claim 1, further comprising: 
receiving second metadata corresponding to a second selected image processing operation, the second selected image processing operation being different than the selected image processing operation (Smith’s paragraph [0036]: At step 511, from among the stored images for the virtual object, the system determines an image to apply (image processing operation) to the video frame (first image data) based on one of the user's angles of rotation; paragraph [0039]: At step 519, the modified image (second image data) of a particular rotation is applied to the frame based on position values; Leydon’s paragraph [0232]: Data (image data) generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server; paragraph [0174]: The video component 910 may instruct the MX node to transmit messages that include frames or portions of frames that match the desired resolution; Shaviv’s paragraph [0040]: Once item image data is retrieved, the overlay engine 250 can then arrange it over the current frame per the metadata specifications);
generating third image data based on the second metadata and the selected second image processing operation performed on the first image data, the third image data comprising second modified image data after the selected second image processing operation is performed on the first image data (Shaviv’s paragraph [0035]: The user can move the client device 500 to view different parts of his/her local environment through the live video feed (e.g., different parts of the kitchen, different rooms). A 2D depiction of the barstool 525 is shown as an overlay on the live video feed 520. In this way, the user can view how the barstool may look in the user's local environment; paragraph [0036]: The placement interface 515 further includes various options (e.g., buttons 520A-H) for interacting with the placement interface 515. Button 520A generates an instruction to save the barstool as arranged on top of the live video feed. Button 520B generates an instruction to duplicate the item (e.g., duplicate the barstool 525). Button 520C generates an instruction to add new items, such as items from item listings 510B-D; paragraph [0040]: Once item image data is retrieved, the overlay engine 250 can then arrange it over the current frame per the metadata specifications; selected second image processing operation can be duplicating and adding items, Fig. 5C can be third image data);
generating third metadata comprising information corresponding to the second selected image processing operation, the first identifier associated with the first image data, and a third identifier associated with the third image data, the third metadata further comprising a second identifier of a second media overlay utilized with the second selected image processing operation and second media overlay metadata, the second media overlay metadata including information regarding the second media overlay that is applied to the first image data (Leydon’s paragraph [0172]: the video component 910 may determine metadata associated with one or more video sources 805; Shaviv’s paragraph [0029]: the unique identifier and the metadata describing how to arrange (e.g., size, rotate) the item is sent to the item overlay system 150. The item display engine 270 can then identify the item, identify a 3D model of the item, and manipulate (e.g., rotate, resize) the 3D model per the metadata; paragraph [0038]: The depth order of the layers can be saved as item metadata in the package file);
generating composite image data based on a combination of the second image data and the third image data (Shaviv’s paragraph [0038]: FIG. 5D (composite image data)... the current frame (first image data) is saved in a first, bottom-most layer, the items 525A and 525B (second image data) are saved in a second layer in front of the first player, the text annotation is saved in a third layer (third image data), and the arrows are saved in a fourth later. The depth order of the layers can be saved as item metadata in the package file); and
generating a second message comprising the third metadata, the second metadata, the composite image data, and the first image data, and the first image data being stored in the storage device at a previous time and retrieved from the storage device at a subsequent time when generating the message (Leydon’s paragraph [0202]: The frame of live video may include metadata... the metadata may indicate the height and width of the frame in pixels (e.g., the resolution of the frame), the color scheme of the frame, the orientation of the frame… The metadata may also include data that is generated based on the processing or analysis of the live video; paragraph [0203]: the microservice component 1132 may generate a new message with metadata associated with a frame of the live video; paragraph [0232]: Data (image data) generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server; paragraph [0174]: The video component 910 may instruct the MX node to transmit messages that include frames or portions of frames that match the desired resolution (metadata); Smith’s paragraph [0034]: At step 501, the system receives a stream of video frames from a visual data capture device; paragraph [0028]: the stream of frames is received and stored for later output as an output stream of frames). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 4, Smith as modified by Leydon and Shaviv discloses the method of claim 1, further comprising: 
receiving sensor data indicating an orientation of the client device corresponding to the first image data, wherein generating second image data is further based on the orientation of the client device (Leydon’s paragraph [0202]: The frame of live video may include metadata... the metadata may indicate the height and width of the frame in pixels (e.g., the resolution of the frame), the color scheme of the frame, the orientation of the frame; Smith’s paragraph [0036]: At step 511, from among the stored images for the virtual object, the system determines an image to apply to the video frame based on one of the user's angles of rotation; paragraph [0039]: At step 519, the modified image of a particular rotation is applied to the frame based on position values); and 
storing, in the message, the second image data separately from the first image data, the first image data includes at least one representation of an original facial feature of a person, the second image data is different than the first image data, the second image data comprises a modified facial feature of the original facial feature based at least in part on the selected image processing operation (Leydon’s paragraph [0066]: the streamlet 4101 is the last one (at the moment) of a sequence of streamlets of the channel stream 430 storing messages of the channel foo; see fig. 4A data can be stored in sequence of streamlets; Smith’s paragraph [0034]: At step 501, the system receives a stream of video frames from a visual data capture device; see fig. 10 1001; paragraph [0048]: The system receives a command from user to change the color of a user feature. As illustrated in FIG. 10, the system applied four hair colors, and is showing a side-by-side comparison of each of the four applied hair colors. Other features whose color may be changed include facial features such as lip color and eye color). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 6, Smith as modified by Leydon and Shaviv discloses the method of claim 1, wherein the selected image processing operation corresponds to a media overlay operation that belongs to a particular group of media overlay operations based on a category associated with the media overlay operations (Smith’s paragraph [0036]: At step 511, from among the stored images for the virtual object, the system determines an image to apply (overlay) to the video frame based on one of the user's angles of rotation… in FIG. 6, an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame; paragraph [0039]: At step 519, the modified image of a particular rotation is applied to the frame based on position values; Leydon’s paragraph [0189]: the GUI 1300 may include various other GUI elements such as text fields, search bars, buttons, radio buttons, toggle buttons, menus, overlays, drop down menus, links). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 7, Smith as modified by Leydon and Shaviv discloses the method of claim 1, further comprising: rendering, for display by the client device, the second image data comprising a first image corresponding to the first image data modified by the selected image processing operation (Smith’s paragraph [0036]: At step 511, from among the stored images for the virtual object, the system determines an image to apply (overlay) to the video frame based on one of the user's angles of rotation… in FIG. 6, an image of a virtual headband at a first rotation 601 is used as the user's head is turned to the right in a first frame; paragraph [0039]: At step 519, the modified image of a particular rotation is applied to the frame based on position values; paragraph [0022]: capture and process the necessary visual data to render virtual reflection 140 on visual display 120). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 8, Smith as modified by Leydon and Shaviv discloses the method of claim 1, wherein the first image data includes a representation of an environment (Leydon’s paragraph [0189]: video canvas 1304 displays the currently selected live data stream from a plurality of available live video feeds 1302; see Fig. 13; Smith’s paragraph [0047]: the system may mask out the background in each frame of the stream of frames around the user and replace it with another background to make it appear that the user is in a different environment and location). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 9, Smith as modified by Leydon and Shaviv discloses the method of claim 8, wherein generating second image data further includes: 
performing a tracking process based on the first image data, wherein the tracking process comprises: tracking a surface recognized in the representation of the environment, tracking a face recognized in the representation of the environment, or tracking an object using a machine learning model (Leydon’s paragraph [0180]: the data analyzer 1130 may apply one or more machine learning models to the data 1112 and/or data 1113 to identify one or more objects (e.g., elements, characteristics, features, etc.); paragraph [0188]: The query service 1250 may then track an object between different video frames in a video stream. The query service 1250 then can provide a response that indicates the tracking data associated with the object; paragraph [0121]: to track location data for an object; paragraph [0181]: Microservices may perform any number of operations on data streams, including but not limited to: object detection, object tracking, region selection, face detection, face counting; Smith’s paragraph [0039]: At step 519, the modified image of a particular rotation is applied to the frame based on position values). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 10, Smith as modified by Leydon and Shaviv discloses the method of claim 7, wherein only one tracking process is performed at a time (Leydon’s paragraph [0188]: The query service 1250 may then track an object between different video frames in a video stream. The query service 1250 then can provide a response that indicates the tracking data associated with the object; paragraph [0121]: to track location data for an object). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Claim 11 recites the functions of the method recited in claim 1 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 1 applies to the apparatus steps of claim 11 (processor 1204; memory 1206).

Regarding claim 12, Smith as modified by Leydon and Shaviv discloses the system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: sending, to a server, the message for sharing with one or more other client devices (Leydon’s paragraph [0232]: Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server; Smith’s paragraph [0058]: multiple computer systems 1200 are operatively coupled to implement the embodiments in a distributed system; paragraph [0064]: Computer system 1200 can send messages and receive data, including program code, through the network(s)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 13, Smith as modified by Leydon and Shaviv discloses the system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: receiving sensor data indicating an orientation of the client device corresponding to the first image data, wherein generating second image data is further based on the orientation of the client device (Leydon’s paragraph [0202]: The frame of live video may include metadata... the metadata may indicate the height and width of the frame in pixels (e.g., the resolution of the frame), the color scheme of the frame, the orientation of the frame; Smith’s paragraph [0036]: At step 511, from among the stored images for the virtual object, the system determines an image to apply to the video frame based on one of the user's angles of rotation; paragraph [0039]: At step 519, the modified image of a particular rotation is applied to the frame based on position values). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Regarding claim 14, Smith as modified by Leydon and Shaviv discloses the system of claim 11, wherein the memory includes further instructions, which further cause the processor to perform further operations comprising: storing the second image data separately from the first image data (Leydon’s paragraph [0066]: the streamlet 4101 is the last one (at the moment) of a sequence of streamlets of the channel stream 430 storing messages of the channel foo; see fig. 4A data can be stored in sequence of streamlets; Smith’s paragraph [0034]: At step 501, the system receives a stream of video frames from a visual data capture device; see fig. 10 1001; paragraph [0048]: The system receives a command from user to change the color of a user feature. As illustrated in FIG. 10, the system applied four hair colors, and is showing a side-by-side comparison of each of the four applied hair colors. Other features whose color may be changed include facial features such as lip color and eye color). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Claim 16 recites the functions of the method recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 6 applies to the apparatus steps of claim 16.
Claim 17 recites the functions of the method recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the apparatus steps of claim 17.
Claim 18 recites the functions of the method recited in claim 8 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 8 applies to the apparatus steps of claim 18.
Claim 19 recites the functions of the method recited in claim 9 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 9 applies to the apparatus steps of claim 19.
Claim 20 recites the functions of the method recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 1applies to the medium steps of claim 20.

Regarding claim 21, Smith as modified by Leydon and Shaviv discloses the method of claim 1, wherein the first metadata is stored in a database, the database accessible via a database server (Shaviv’s paragraph [0022]: The application server 140 is, in turn, shown to be coupled to a database server 124 that facilitates access to one or more information storage repositories, such as database 126. In an example embodiment, the database 126 comprises one or more storage devices that store information to be accessed by interactive overlay system 150 or client device 110. For example, item image data for images placed using the interactive overlay application 114 can be stored in the database 126 and sent to the client device 110 via the interactive overlay system 150; paragraph [0029]: the metadata includes 3D item data, such as where a 3D model of the item was placed over the video stream at time of capture, how the item was rotated, and the size of the item). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Smith’s to generate message for image data as taught by Leydon, to communicate image message efficiently; and combine Smith and Leydon’s to use overlay metadata as taught by Shaviv, to overlay object efficiently.

Claim 2, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 20170032577 in view of Leydon U.S. Patent Application 20190332522, in view of Shaviv U.S. Patent Application 20180211444, and further in view of Pahwa U.S. Patent Application 20160061623.
Regarding claim 5, Smith as modified by Leydon and Shaviv discloses the selected image processing operation is selected via a display of the client device using a gesture (Smith’s paragraph [0045]: gestures by the user that are detected by the system, and are interpreted by the system as commands corresponding to executing particular functions). However, Smith as modified by Leydon and Shaviv fails to disclose a swipe gesture.
Pahwa discloses a swipe gesture (paragraph [0234]: the request can be made by selecting a button displayed on the displace of the first electronic device… taping on a touch-sensitive display, performing a swipe gesture (e.g., horizontally or vertically) across a touch-sensitive display).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith, Leydon and Shaviv’s to use swipe gesture as taught by Pahwa, to allow user input command conveniently.

Regarding claim 2, Smith as modified by Leydon, Shaviv and Pahwa discloses the method of claim 1, wherein the second metadata further comprises gesture information indicating a swipe direction, a gesture sequence count indicating a number in a sequence or series of swipes, and a tap count indicating a number of touch inputs received (Pahwa’s paragraph [0235]: a downward swipe gesture (e.g., traveling from top to bottom) detected by a touch-sensitive display can be interpreted as a request to change the displayed direction to the previous direction in the ordered set of directions, and an upward swipe gesture (e.g., traveling from bottom to top) detected by a touch-sensitive display can be interpreted as a request to change the displayed direction to the next direction in the ordered set of directions; Shaviv’s paragraph [0029]: the unique identifier and the metadata describing how to arrange (e.g., size, rotate) the item is sent to the item overlay system 150. The item display engine 270 can then identify the item, identify a 3D model of the item, and manipulate (e.g., rotate, resize) the 3D model per the metadata). 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith, Leydon and Shaviv’s to use swipe gesture as taught by Pahwa, to allow user input command conveniently.

Claim 15 recites the functions of the method recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the apparatus steps of claim 15.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. Patent Application 20170032577 in view of Leydon U.S. Patent Application 20190332522, in view of Shaviv U.S. Patent Application 20180211444, and further in view of Kim U.S. Patent Application 20190250934, in view of Caine U.S. Patent Application 20100036967.
Regarding claim 22, Smith as modified by Leydon and Shaviv discloses media overlay metadata included in the second metadata (Shaviv’s paragraph [0029]: the unique identifier and the metadata describing how to arrange (e.g., size, rotate) the item is sent to the item overlay system 150. The item display engine 270 can then identify the item, identify a 3D model of the item, and manipulate (e.g., rotate, resize) the 3D model per the metadata). However, Smith as modified by Leydon and Shaviv fails to disclose a media overlay category, a media overlay carousel index, and a carousel group, the carousel group comprises a default group assigned to a post capture media overlay.
Kim discloses a media overlay category, and a carousel group, the carousel group comprises a default group assigned to a post capture media overlay (paragraph [0091]: the application utilizes the reactive interface event by automatically selecting graphical content from UI carousel 720. Specifically, the application selects the "Happy Birthday" bunting 710 as a header/filter and speech bubble 715, which contains the male subject's assigned nickname "Honey." Further, the application utilizes the reactive interface event in conjunction with the identification of the female subject's face to insert a "party hat" graphic/filter 730 on the identified top of the female subject's head. According to certain embodiments, the application also outputs a user prompt 725, by which the user can approve or reject the content added to the image based on the reactive interface event).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith, Leydon and Shaviv’s to use UI carousel as taught by Kim, to provide a convenient reactive interface.
Smith as modified by Leydon, Shaviv and Kim discloses all the features with respect to claim 22 as outlined above. However, Smith as modified by Leydon, Shaviv and Kim fails to disclose a carousel index.
Caine discloses a carousel index (paragraph [0199]: Referring to FIG. 6... displaying small groupings (or subsets) of user -selectable function -selection icons 120a, 120b in a carousel-like arrangement. Displayed with those small groupings are one or two icons 122a, 122b used to index through the carousel ("menu -index icons")).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Smith, Leydon, Shaviv and Kim’s to use carousel index as taught by Caine, to provide interface can be easily used by everyone.

Response to Arguments

Applicant's arguments filed 8/3/2022, page 10 - 13, with respect to the rejection(s) of claim(s) 1, 11 and 20 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 10-13 that Leydon does not teach or suggest at least the features of “the first metadata corresponding to the selected image processing operation is provided by a messaging server and received by the client device,” as now recited in amended claim 1.

In reply, the rejection is based on Smith, Leydon and Shaviv combined. Smith discloses receiving first data corresponding to a selected image processing operation (paragraph [0036]: At step 511, from among the stored images for the virtual object, the system determines an image to apply to the video frame based on one of the user's angles of rotation (first data for image processing operation)).
Leydon discloses first metadata is provided by a messaging server and received by the client device (paragraph [0232]: a server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device); paragraph [0183]: The message 1225 can further include metadata 1227 indicating frame size, quality, encoding, or other information about the video frame 1226; Leydon’s teaching of server transmitting metadata to client can be combined with Smith’s device, such that to transmit metadata for image processing operation to client devices).

The examiner suggests applicant consider incorporating claim 2 into independent claims to further advance the prosecution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616